      Case 4:20-cr-00265-YGR Document 37-1 Filed 09/26/20 Page 1 of 5



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     KATHRYN ROSS
 6   California SBN 171100
     Attorney at Law
 7   1611 Telegraph Avenue, Suite 806
     Oakland, California 94612
 8   Telephone: (415) 297-1262
     Email: katie@kathrynrosslaw.com
 9
     Attorneys for Defendant
10   STEVEN CARRILLO
11                                IN THE UNITED STATES DISTRICT COURT
12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                        OAKLAND DIVISION
14
     UNITED STATES OF AMERICA,       )           Case No. 4:20-cr-00265-YGR
15                                   )
           Plaintiff,                )           DECLARATION OF COUNSEL IN
16                                   )           SUPPORT OF NOTICE OF COUNSELS’
                                     )           INABILITY TO CONSTITUTIONALLY
17                                   )           PRESENT SERGEANT STEVEN
     vs.                             )           CARRILLO’S DEATH PENALTY
18                                   )           DECISION SUBMISSION BY THE
                                     )           UNREASONABLE DEADLINE
19                                   )           ARBITRARILY IMPOSED BY THE
                                     )           GOVERNMENT AND INABILITY TO
20   STEVEN CARRILLO,                )           ACCURATELY ESTIMATE WHEN THEY
                                     )           CAN PRESENT THE SUBMISSION
21         Defendants.               )
                                     )           Date: October 28, 2020
22                                   )           Time: 2:00 P.M.
                                     )
23   _______________________________ )           Judge: Hon. Yvonne Gonzalez Rogers
24
25
26
27
28


     Declaration in Support of Notice
      Case 4:20-cr-00265-YGR Document 37-1 Filed 09/26/20 Page 2 of 5



 1            I, JAMES S. THOMSON, declare as follows:
 2            1.        I am an attorney licensed to practice law in the State of California and
 3   before this Court.
 4            2.        Kathryn Ross and I have been appointed to represent Sergeant Steven
 5   Carrillo in the above-captioned matter. Docs #22 and #32.
 6            3.        On June 16, 2020, the government filed a criminal complaint against
 7   Sergeant Carrillo. Doc #1. The complaint charged Sergeant Carrillo with murder of a
 8   person assisting an officer or employee of the United States Government (Count 1) and
 9   attempted murder of a person assisting an officer or employee of the United States
10   Government (Count 2). Id.
11            4.        On June 23, 2020, Sergeant Carrillo made his initial appearance before the
12   Magistrate Court. Doc #6.
13            5.        On June 25, 2020, an indictment was filed in this case. Doc #12. Sergeant
14   Carrillo and Robert Justus, Jr. are charged with first degree murder of a person assisting
15   an officer or employee of the United States Government and aiding and abetting the same
16   in violation of 18 U.S.C. sections 1114(1) and 2(a) (Count 1) and attempted murder of a
17   person assisting an officer or employee of the United States Government and aiding and
18   abetting the same in violation of 18 U.S.C. sections 1114(3), 1111, and 2(a) (Count 2).
19   Id. at 1-2. Special findings are alleged as to Count 1 under 18 U.S.C. section 3591(a),
20   (a)(2)(A), (a)(2)(B), (a)(2)(C), and (a)(2)(D).
21            6.        On July 2, 2020, the Magistrate Court appointed me as counsel for Sergeant
22   Carrillo. Doc #18. That same day, Sergeant Carrillo was arraigned and entered pleas of
23   not guilty to all charges. Id. The court set a status conference for August 6, 2020 before
24   this Court. Id. The status conference was later changed to August 19, 2020. Doc #26.
25            7.        On July 8, 2020, this Court appointed me as lead and learned counsel for
26   Sergeant Carrillo. Doc #22.
27            8.        On July 30, 2020, the government requested that Sergeant Carrillo provide
28   his submission no later than September 15, 2020 so that it could provide its

     Declaration in Support of Notice
                                                       1
      Case 4:20-cr-00265-YGR Document 37-1 Filed 09/26/20 Page 3 of 5



 1   recommendation to the Department of Justice’s Capital Case Review Committee
 2   (Committee) by September 28, 2020. July 30, 2020 Government Letter.
 3            9.        On August 19, 2020, a status conference was held and a further status
 4   conference was set for October 28, 2020. Doc #31.
 5            10.       Following the status conference, Kathryn Ross and I and the government
 6   exchanged dates for scheduling a meet and confer session regarding the submission. The
 7   scheduling was complicated somewhat due to prior commitments and travel plans of the
 8   respective attorneys. Nevertheless, Kathryn Ross and I were confidant that a meeting
 9   could be scheduled.
10            11.       On August 21, 2020, the government asked if an extension to November 12,
11   2020 would allow Sergeant Carrillo time to present his submission. August 21, 2020
12   Government Email.
13            12.       On August 26, 2020, Ms. Ross and I responded to the August 21, 2020
14   email asking “to meet and confer about the timing of defense mitigation presentations.”
15   August 26, 2020 Carrillo Letter.
16            13.       On September 1, 2020, this Court formally appointed Ms. Ross as second
17   counsel for Sergeant Carrillo. Doc #32.
18            14.       On September 4, 2020, the government advised defense counsel:
19            I understand that we have been unable to schedule a meet and confer ahead
              of the existing deadline of September 28 for the submission of the local
20            recommendation as part of the DOJ’s Death Penalty Protocol. While we
              continue to try to align our schedules, I thought I would try to move our
21            conversation forward here in email. Are you able to give us an estimate of
              when you would be ready to make a local defense mitigation presentation?
22            Are you willing to give us any indication of what we would learn from
              your presentation if we were to push back the deadline? Thank you very
23            much for your consideration of these questions.
24   September 4, 2020 Government Email.
25            15.       On September 5, 2020, I learned that counsel for Mr. Justus had determined
26   to file a motion regarding the scheduling of the deadline for presenting their submission
27   based on conversations with the government.
28


     Declaration in Support of Notice
                                                      2
      Case 4:20-cr-00265-YGR Document 37-1 Filed 09/26/20 Page 4 of 5



 1            16.       Following the Labor Day Holiday, on September 8, 2020, Ms. Ross
 2   and I responded to the government’s September 4, 2020 email. “Katie [Ross] and I will
 3   respond more fully to your suggestion now that the holiday is behind us. Our initial
 4   thought is that we should really strive to meet via zoom when our schedules permit.”
 5   September 8, 2020 Carrillo Email.
 6            17.       On September 9, 2020, Ms. Ross and I sent a letter to the government
 7   detailing why an in-person zoom meeting was preferable to a simple exchange of emails
 8   given the importance of the matter. September 9, 2020 Carrillo Letter; Doc #33-1.
 9            18.       On September 10, 2020, the government wrote a letter to counsel for Mr.
10   Justus and Sergeant Carrillo indicating that it did “not see a way that we may find
11   common ground” on the scheduling of the submission. September 10, 2020 Government
12   Letter; Doc #33-2. The government asked to be informed “if [defense counsel] intend to
13   bring motion practice on this matter, and if [they] do, when [they] intend to file.” Id. The
14   government suggested a “hearing date of October 28, 2020.” Id. Moreover, “[a]s part of
15   such an agreed-upon briefing schedule, we would agree not to make our local
16   recommendation before October 28.” Id.
17            19.       That day, Ms. Ross and I learned that counsel for Mr. Justus informed the
18   government that it would file a motion.
19            20.       On September 11, 2020, Ms. Ross and I filed a status report regarding the
20   meet and confer process concerning his death penalty decision submission. Doc #33.
21            21.       On September 24, 2020, the parties filed a stipulation regarding the briefing
22   schedule for motions to be filed by defendants regarding the timing of the United States
23   Attorney’s recommendation on whether to seek the death penalty in this case. Doc #34.
24   On September 24, 2020, this Court granted the stipulation and imposed the schedule.
25   Doc #35.
26            22.       That same day, Ms. Ross and I wrote to the government seeking further
27   meet and confer sessions to address and resolve this matter short of litigation. September
28   24, 2020 Carrillo Letter.

     Declaration in Support of Notice
                                                       3
      Case 4:20-cr-00265-YGR Document 37-1 Filed 09/26/20 Page 5 of 5



 1            I declare under penalty of perjury that the foregoing is true and correct, except as
 2   to those matters alleged on information and belief, and as to those matters I believe this
 3   declaration to be true and accurate.
 4            Executed this 25th day of September, 2020, at Berkeley, California.
 5
 6                                                       /s/ James Thomson
 7                                                       JAMES S. THOMSON
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Declaration in Support of Notice
                                                     4
